Citation Nr: 1008418	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-10 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
instability of the right knee.  

2.  Entitlement to a rating in excess of 10 percent for 
painful limited motion of the right knee.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  

4.  Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.  

In October 2005, the Board of Veterans' Appeals (Board) 
issued a decision granting service connection for a right 
knee disability.  Thereafter, in November 2005, the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) issued a decision implementing the Board's 
decision and assigning a 10 percent disability for right knee 
instability. The Veteran perfected a timely appeal of the 
initial disability evaluation assigned.  

 During the pendency of the appeal, a July 2006 rating 
decision granted a separate 10 percent disability rating for 
painful limited motion of the right knee effective October 
2002, the date of the Veteran's claim for service connection.  
The Board notes that, with respect to increased ratings, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or increased rating, 
the appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulation, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  Thus, the claim for 
higher initial ratings remains on appeal.  

The Veteran testified at a June 2009 Travel Board hearing 
before the undersigned Acting Veterans Law Judge at the Waco 
RO.  A transcript of the hearing has been associated with the 
file.

The Board also finds that the issue of TDIU is also properly 
before the Board.  The Veteran filed a claim for TDIU in July 
2007 which was denied by the Waco RO in a December 2007 
rating decision.  The Veteran filed a notice of disagreement 
(NOD) in January 2008 disputing the denial of TDIU.  See 
38 C.F.R. § 20.201.  A statement of the case was issued in 
February 2009 and the Veteran perfected his appeal by filing 
a VA Form 9 in April 2009.  See 38 C.F.R. § 20.202 (2009).  
Thus, the Board has jurisdiction over the issue of TDIU.  See 
38 C.F.R. § 20.102(d) (2009); 38 C.F.R. § 20.200 (2009).  

In the Veteran's March 2008 NOD, he submitted a new claim for 
a prostrate condition.  This claim has not yet been 
adjudicated and is referred to the RO for appropriate action.  

The issues of entitlement to TDIU and an increased rating for 
PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has instability of the right knee that is no 
more than slightly disabling.  

2.  The Veteran has limited flexion of the right knee to 80 
degrees or more with extension to 0 degrees, and does not 
exhibit additional limitations in ranges of motion on 
repetitive use or incoordination, fatigue, weakness, or lack 
of endurance.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
instability of the right knee are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
4.3, and 4.71a, Diagnostic Code 5257 (2009). 

2.  The criteria for a rating in excess of 10 percent for 
painful limited motion of the right knee are not met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 
and 4.71a, Diagnostic Codes 5003, 5260, 5261 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.


I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice should 
generally be provided prior to an initial decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Any error related to 
this element is harmless.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 
(2006); the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, letters sent to the Veteran in March 2004 and March 
2006 together informed the Veteran of all five elements of 
service connection and of the Veteran's and VA's respective 
responsibilities for obtaining different types of evidence in 
support of his claim.  While these letters were not sent 
prior to initial adjudication of the Veteran's claim, service 
connection was granted in the November 2005 rating decision 
and the Veteran had an opportunity to respond with additional 
evidence and argument before the issue of an initial 
disability rating was subsequently readjudicated and a 
supplemental statement of the case (SSOC) issued in July 
2006.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 
370 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

Further, a letter sent to the Veteran in April 2008 informed 
him that a disability rating from 0 to as much as 100 percent 
is assigned by using a schedule for evaluating disabilities, 
and that VA considers the nature and symptoms of the 
condition, the severity and duration of the symptoms, and 
their impact upon employment and daily life.  The letter also 
provided examples of the types of evidence the Veteran could 
submit in support of his claim and of the specific diagnostic 
codes used to evaluate his right knee disability.  The 
Veteran again had an opportunity to respond with additional 
argument and evidence before the issue of an increased rating 
was subsequently readjudicated and SSOC's issued in June 2008 
and March 2009.  See Mayfield IV and Pricket, both supra.  
The Board concludes that the duty to notify has been 
satisfied.  

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
medical records, and Social Security Administration (SSA) 
records are in the file.   Private medical records identified 
by the Veteran have also been obtained, to the extent 
possible. The Veteran has not identified any other 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the present claims.  The Board 
concludes that the duty to assist has been satisfied with 
respect to obtaining relevant evidence on the Veteran's 
behalf.  

The duty to assist also includes, when appropriate, 
conducting a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a new VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

Here, the RO provided the Veteran appropriate VA examinations 
in June 2003, March 2005, July 2006, and November 2008.  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are more than adequate, as they are 
predicated on a full reading of the medical records in the 
Veteran's claims file as well as a thorough examination of 
the Veteran.  Moreover, there is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's right knee disability since he was 
last examined in November 2008.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion has been 
met.  38 C.F.R. § 3.159(c) (4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). 




II. Higher Initial Ratings

The Veteran contends that he is entitled to initial 
disability ratings in excess of 10 percent for instability of 
the right knee and in excess of 10 percent for painful 
limited motion.  For the reasons that follow, the Board 
concludes that higher ratings are not warranted.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2009).  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009).

The Board notes that the Court has distinguished a new claim 
for an increased rating of a service-connected disability 
from a case where the veteran expresses dissatisfaction with 
an initial rating of a disability that has just been service- 
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  

A. Instability of the Right Knee

The Veteran currently receives a 10 percent rating for his 
right knee disability under Diagnostic Code (DC) 5257 for 
impairment of the knee with recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a.  Under DC 5257, a 10 
percent rating is assigned for slight impairment of the knee, 
a 20 percent rating is assigned for moderate impairment of 
the knee, and a 30 percent rating is assigned for severe 
impairment of the knee. 

At the June 2003 VA examination, the Veteran stated that he 
has chronic right knee pain and soreness most of the time 
with occasional swelling.  He also reported that his right 
knee slips out of place, especially when he moves it a 
certain way, and that it pops.  The Veteran stated that he 
pops it back into place by himself, which relieves his 
discomfort.  On examination, the Veteran had "very stable 
medial and lateral collateral ligaments," as well as "very 
stable anterior and posterior cruciate ligaments."  The 
medial and lateral meniscus were stable and McMurray's test 
was negative.  

At the March 2005 VA examination, the Veteran described 
similar popping and stated that his knee pops out once a 
month. This once a month slipping out of his right knee 
affected his occupation as a janitor.  On examination, there 
was slight lateral tenderness, slight crepitus and popping 
with flexing of the knee, as well as a slightly positive 
Lachman's test.  The examiner diagnosed the Veteran with 
degenerative joint disease of the right knee with pain and 
slight instability. 

A March 2006 VA treatment record reflects that the Veteran 
reported that his right knee gives out, and that he had 
difficulty walking, as well as pain.  A separate VA treatment 
record of the same day reflects that the Veteran's right knee 
was stable to the valgus and varus stress tests.  Subsequent 
treatment records not that he received two injections of 
Hyalgan in May and June 2006.

The July 2006 VA examination reflects that the Veteran wore a 
brace on his knee.  The Veteran reported instability and 
stated that he has to catch himself from falling.  On 
examination, the Veteran had joint line tenderness and 
subpatellar crepitation.  A pop was also felt across the 
medial joint line as the Veteran flexed and extended his leg.  
However, the Lachman's and McMurray's tests were negative.  
It was noted that the Veteran could no longer run power 
lifts, get on his knees to run forklifts, or do mechanic 
work.  He occasionally missed a day of work if he knee 
swelled.  He was able to drive and doe some activities around 
the house such as mowing the yard.  

At the November 2008 VA examination, the Veteran reported 
right knee pain and intermittent giving way.  He wore a brace 
which afforded some relief when he ambulated for long periods 
of time.  He reported that he was unemployed and could not 
squat due to his knee.  He was also noted to have other 
medical problems that affected his employment.  On 
examination, the Veteran had some laxity of the anterior 
cruciate ligament that was mild in nature with a positive 
Lachman's test.  The examiner observed tenderness at the 
medial joint line, but no effusion.  The Veteran had mild 
varus instability laterally at 0 degrees and at 30 degrees of 
flexion.  He also had mild valgus instability at 30 degrees 
of flexion.  

At the June 2009 Board hearing, the Veteran stated that his 
right knee would go out two to three times a week before he 
received cortisone shots (which the VA treatment records 
reflect he received in 2006).  He stated that currently it 
gives out about once a month, depending on how much he moves 
it.  The Veteran testified that he cannot walk a long 
distance without his knee brace.  The Veteran also stated 
that when he stands he puts more weight on his left knee than 
his right because he has the sense that his right knee is 
going to bother him.  The Veteran stated that he uses a 
handrail when he walks up and down stairs because he does not 
know when his knee is going to give out.  

The Board finds that the Veteran's right knee instability 
does not warrant a rating in excess of 10 percent under DC 
5257.  While the Veteran has reported that his right knee 
gives way and that he has to catch himself from falling, the 
objective medical evidence shows that the Veteran's 
instability is "slight" or "mild" rather than moderate in 
nature.  In fact, the most recent VA examination report shows 
only mild instability of the right knee.  The Board 
acknowledges the Veteran's complaints of frequent giving out 
of his knee and difficulty walking due to his knee stability.  
However, such complaints were noted by the various VA 
examinations including the examiner in November 2008 who 
described the instability as mild.  The Board places greater 
probative value on the examiners designation of the 
disability as mild as they are trained medical professionals.  
The highest severity level at which the Veteran's right knee 
instability has ever noted to be has been "mild," and he has 
never been noted to have right knee subluxation.  
Accordingly, the Veteran's right knee disability does not 
meet the criteria for an increased rating under DC 5257.  

B. Painful Limited Motion of the Right Knee

Separate ratings may be assigned for arthritis with 
limitation of motion of the knee (DC's 5003-5010) and for 
instability of the knee (DC 5257).  See VAOPGCPREC 23-97 
(July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).
Here, the Veteran has been assigned a separate 10 percent 
disability rating under DC 5260 for painful limited motion of 
the right knee.  For the reasons that follow, the Board finds 
that an increased rating is not warranted.  

The Veteran's painful limited motion has been rated under DC 
5260, which pertains to limitation of flexion of the knee.  
See 38 C.F.R. § 4.71a.  Under DC 5260, a 0 percent rating is 
warranted when flexion of the leg is limited to 60 degrees.  
Id.  A 10 percent rating is warranted when flexion is limited 
to 45 degrees, and a 20 percent rating is warranted when it 
is limited to 30 degrees.  Id.  

DC 5261 provides for the evaluation of limitation of 
extension of the knee.  Id.  A 0 percent rating is warranted 
when leg extension is limited to 5 degrees.  Id.  A 10 
percent rating is warranted when extension is limited to 10 
degrees, and a 20 percent rating is warranted when it is 
limited to 15 degrees.  Id.  38 C.F.R. § 4.71, Plate II, 
shows that normal flexion and extension of the knee is from 0 
degrees to 140 degrees.

The Board notes that it is possible to receive separate 
ratings for limitation of flexion (DC 5260) and limitation of 
extension (DC 5261) for disability of the same joint.  See 
VAOPGCPREC 9-2004 (Sept. 17, 2004).

The June 2003 VA examination reflects that the Veteran had 
flexion of the right knee from 0 to 135 degrees, and 
extension to 0 degrees.  

The March 2005 VA examination reflects that the range of 
motion of the Veteran's right knee was from 0 to 135 degrees.  
The examiner observed the Veteran estimated an additional 
loss of range of motion of 20 percent during flare-ups.   

A March 2006 VA treatment record reflects that the Veteran 
had flexion to 100 degrees and full extension.  It was noted 
that the Veteran walked to the examination room with a slight 
limp.  

The July 2006 VA treatment record reflects that the Veteran 
had flexion of the knee to 80 degrees and full extension to 0 
degrees without pain.  There was no change in range of 
motion, coordination, fatigability, endurance, or pain level 
with repetitive motion. 

The November 2008 VA examination reflects that the Veteran 
had range of motion from 0 to 140 degrees without crepitus, 
although he noted pain throughout the movement.  There were 
no additional limitations following repetitive use other than 
increased pain without loss of motion.  The Veteran's right 
knee was not affected by incoordination, fatigue, weakness, 
or lack of endurance.  Mild degenerative joint disease with 
laxity was diagnosed.  The examination report indicates that 
activities of daily living were not affected by the Veteran's 
right knee disability.  

At the June 2009 Board hearing, the Veteran stated that he 
had full range of motion, although his leg started to shake 
when he straightened it out after bending it.  

Based on the above evidence, the Board finds that the 
Veteran, at the worst, has flexion to limited to 80 degrees.  
As this range exceeds the limitation of 60 degrees required 
for a noncompensable rating, an increased rating under DC 
5260 is not warranted.  A higher rating under DC 5261 or a 
separate rating based on limitation of extension is also not 
warranted as the Veteran has always been shown to have full 
extension. 

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis, and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  The Board has 
considered whether another rating code is more appropriate 
than DC 5260 for evaluating the Veteran's painful limited 
motion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Here, as will be explained below, the Board finds that DC 
5003 is the most appropriate diagnostic code to rate the 
Veteran's painful limited motion of the right knee.  DC 5010 
indicates that traumatic arthritis is to be rated as 
degenerative arthritis under DC 5003.  See 38 C.F.R. § 4.71a.  

DC 5003 provides that degenerative arthritis, established by 
X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  See id.  A March 2006 VA 
treatment record reflects that an X-ray study revealed mild 
arthritis.  However, as discussed above, the Veteran's 
limitation of flexion is not compensable under DC 5260, and 
he has full extension.  

DC 5003 further provides that when the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, an evaluation of 10 
percent is applied for each major joint or group of minor 
joints affected by limitation of motion.  Id.  In this case, 
the Veteran already receives a 10 percent disability rating 
for painful limited motion.  Moreover, as the Veteran's 
limitation of motion does not meet the criteria for a 
compensable evaluation under DC's 5260 and 5261, the Board 
finds that DC 5003 is the most appropriate diagnostic code 
under which to assign the 10 percent disability rating for 
painful limited motion.  See Pernorio and Tedeschi, both 
supra.  

Finally, DC 5003 provides that in the absence of limitation 
of motion, a 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  38 C.F.R. 4.71a, DC 
5003.  A 10 percent disability rating is assigned if there 
are no incapacitating exacerbations.  Here, the Veteran is 
already being compensated for painful limited motion and thus 
a further 10 percent rating is not warranted.  See 38 C.F.R. 
§ 4.71a, Note (1) (indicating that the 20 percent and 10 
percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion).  Moreover, in 
this case only one major joint involved; therefore, a higher 
rating is not warranted under DC 5003.  See id.

The Board has also considered DC 5258 (dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint); DC 5259 (removal of semilunar 
cartilage, symptomatic), DC 5256 (ankylosis of the knee), DC 
5262 (impairment of the tibia and fibula), and DC 5263 (for 
genu recurvatum).  See 38 C.F.R. § 4.71a.  There is no 
evidence of record showing that the Veteran has dislocated 
semilunar cartilage with frequent locking and effusion into 
the joint, has had removal of the semilunar cartilage, 
ankylosis, impairment of the tibia and fibula, or acquired 
traumatic genu recurvatum of the right knee.  Therefore, 
these diagnostic codes are not for application.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 (2009) allows for consideration of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  While the Board is required to consider the 
effect of the Veteran's pain when making a rating 
determination, the rating schedule does not provide a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  

The Board observes that the Veteran estimated that pain 
limited his range of motion by 20 percent during examination 
in May 2005.  However, the clinical evidence does not show 
such limitation.  Here, the July 2006 and November 2008 VA 
examinations show that the Veteran's right knee did not 
exhibit additional limitations in range of motion on 
repetitive use.  They were also negative for incoordination, 
fatigue, weakness, or lack of endurance of the right knee.  
Furthermore, to the extent that the Veteran's reports of 
additional limitation of function in May 2005 are credible, 
the Board observes that the Veteran had normal flexion with 
limitation of flexion to 135 degrees.  Taking into account 
his report of a 20 degree decrease in motion, the Board 
observes that his range of motion would be approximately 0 
degrees of extension to 108 degrees of extension (0 degrees 
of extension x 80 percent = 0 degrees and 135 degrees of 
flexion x 80 percent = 108 degrees).  These findings are 
consistent with the objective medical findings that show full 
extension with limitation of flexion of no worse than 80 
degrees.   

The Board acknowledges the Veteran's testimony at the June 
2009 Board hearing regarding his difficulties in walking and 
standing.  However, the Veteran's right knee pain and 
consequent functional loss has already been taken into 
consideration in assigning a 10 percent disability rating for 
knee pain with limitation in motion.  A separate rating under 
DeLuca would involve compensating the Veteran twice for his 
functional limitations in violation of the rule against 
pyramiding.  See 38 C.F.R. § 4.14, supra.  Therefore, a 
higher rating under the criteria of DeLuca is not warranted.  

In conclusion, the Board finds that the 10 percent rating for 
the instability of the right knee under DC 5257 and the 
separate 10 percent rating for painful limited motion of the 
right knee under DC 5003 adequately reflect the clinically 
established level of impairment for the Veteran's disability.  

The Board has considered the possibility of staged ratings.  
See Fenderson, supra.  However, the record contains no 
evidence demonstrating the Veteran is entitled to a higher 
rating at any point since his initial claim for service 
connection.  Therefore, no staged ratings are appropriate.  

The Board has also considered whether the Veteran's claim 
should be referred for an extraschedular rating.  See 
38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Generally, the degrees of disability specified in 
the VA Schedule for Rating Disabilities are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  However, in exceptional 
cases, extraschedular ratings may be assigned where the 
schedular evaluations are found to be inadequate.  38 C.F.R. 
§ 3.321(b) (2009).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

In determining whether to refer the case for an 
extraschedular rating, VA considers such factors as whether 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Veteran has submitted "Absent from Duty" reports from 
his former employer showing that he missed a number of work 
days from 2004 to 2006.  The reason for his absence was 
usually attributed to his being sick or attending a doctor's 
appointment.  In his December 2005 NOD, the Veteran stated 
that he had been a mechanic most of his career and his right 
knee disability prevented him from performing jobs that he 
was trained to do such as driving a forklift.  At the June 
2009 Board hearing, the Veteran stated that he quit his job 
as a janitor about two years earlier because he had trouble 
lifting and squatting.  He stated that his disability of the 
right knee, in conjunction with other disabilities, prevented 
him from performing the duties of his job and resulted in his 
having to terminate employment.  

The Board finds that the Veteran's right knee does not 
warrant referral for extraschedular consideration.  His 
reported symptoms are those contemplated by the schedular 
criteria.  There are no symptoms left uncompensated or 
unaccounted for by the assignment of a schedular rating.  The 
Veteran has not submitted probative evidence showing that his 
right knee disability or the difficulties flowing from it 
constitute "such an exceptional or unusual disability 
picture . . . as to render impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b).  While 
the Veteran testified that he had to quit his job in part due 
to his knee disability, the Board cannot find that the 
Veteran's decision to discontinue working constitutes marked 
interference with employment.  The Veteran has not submitted 
any objective evidence showing that he was unable to carry 
out the duties of his job due to his right knee disability as 
opposed to other conditions.  Moreover, there is no 
indication that the Veteran's right knee disability would 
prevent him from working in a sedentary capacity.  The Board 
sympathizes with the occupational challenges the Veteran 
faces due to his right knee disability.  However, these 
challenges have already been anticipated by the schedular 
criteria.  Further, there is no evidence showing that the 
Veteran's right knee disability has resulted in frequent 
periods of hospitalization.  Thus, the Board finds that the 
available schedular evaluations are adequate to rate this 
disability, and therefore referral for extraschedular 
consideration is not warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and entitlement to 
initial ratings in excess of 10 percent for right knee 
instability and 10 percent for right knee limitation of 
motion must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3, 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

In reaching this conclusion, the Board acknowledges that the 
Veteran is unemployed and he has reported that his service-
connected right knee disability has impacted his ability to 
work.  The Court has held that TDIU is an element of all 
appeals of an increased rating.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  TDIU is granted where a Veteran's service-
connected disabilities are rated less than total, but they 
prevent him from obtaining or maintaining all gainful 
employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16 
(2009).

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).

In this case, the Veteran has filed a claim for a total 
rating based on unemployability resulting from a combination 
of service connected disabilities including his right knee 
disability.  This claim was denied by the RO and an appeal 
has been perfected.  To the extent that the Veteran has 
asserted that his right knee disability renders him 
unemployable, the issue of entitlement to TDIU is the subject 
of the remand below.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
instability of the right knee is denied. 

Entitlement to a rating in excess of 10 percent for painful 
limited motion of the right knee is denied.


REMAND

The Veteran claims entitlement to a total disability rating 
based on individual unemployability (TDIU).  Total disability 
ratings for compensation purposes may be assigned when the 
schedular rating for service-connected disabilities is less 
than 100 percent, when it is found that those disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  See 38 C.F.R. § 4.16(a) (2009).  If 
unemployability is the result of a single service-connected 
disability, that disability must be rated at 60 percent or 
more.  Id.  If it is the result of two or more service-
connected disabilities, at least one must be ratable at 40 
percent or more, with the others sufficient to bring the 
combined rating to 70 percent or more.  Id.  

The Veteran is service-connected for PTSD rated as 50 percent 
disabling; diabetes mellitus rated as 20 percent disabling; a 
right knee disability with a combined rating of 20 percent; a 
scar on the right cheek rated as 0 percent disabling; 
diabetic retinopathy rated as 0 percent disabling; and 
erectile dysfunction rated as 0 percent disabling.  The 
Veteran's combined disability rating is 70 percent.  See 
38 C.F.R. § 4.25 (2009).  Consequently, the Veteran's service 
connected disabilities meet the percentage requirements for 
schedular consideration of TDIU.  See 38 C.F.R. § 4.16(a).

To be granted, a claim of entitlement to a TDIU rating must 
be supported by medical evidence showing that a claimant's 
service-connected disability or disabilities have rendered 
him unable to secure or follow a substantially gainful 
occupation.  See id.  To that end, a well-reasoned and well-
supported medical opinion is needed addressing the question 
of whether the Veteran's service-connected disabilities alone 
render him unemployable.  See 38 U.S.C.A. § 5103A(d) (West 
2002); See also Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  The VA examining physician should generally address 
the extent of functional and industrial impairment due to the 
Veteran's service-connected disabilities.  See Gary v. Brown, 
7 Vet. App. 229 (1994).

The Board also notes that in March 2008 the Veteran expressed 
timely disagreement with the 50 percent evaluation of his 
PTSD granted in a May 2007 rating decision.  38 C.F.R. 
§ 20.201, 20.302 (2009).  This appeal has not yet been 
addressed in an SOC.  Accordingly, the claim must be remanded 
so that the RO may provide the Veteran with an SOC on the 
issue of entitlement to an initial disability rating in 
excess of 50 percent for PTSD.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  
However, the issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following actions:

1. The agency of original jurisdiction 
(AOJ) should schedule the Veteran for a VA 
examination to determine whether his 
service-connected disabilities, by 
themselves, render him unemployable.

The Veteran's claims folder must be 
available to the examiner for review, 
including a copy of this REMAND.  The 
examiner should explain the rationale 
for any opinion given regarding the 
effect of the Veteran's service-
connected disabilities on his ability to 
obtain or maintain employment and, in 
particular, should assess whether the 
Veteran's service-connected disabilities 
together render the Veteran incapable of 
carrying on employment.  Thus, in 
formulating the opinion, the examiner 
should disregard both the age and the 
nonservice-connected disabilities of the 
Veteran. 

2.  Then, the AOJ should readjudicate 
the TDIU claim on the merits.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

3.  The AOJ should provide the Veteran 
with an SOC addressing the issue of an 
initial disability rating in excess of 50 
percent for PTSD.  The Veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


